Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed August 31, 2021 is acknowledged.
-	Claim(s) 1, 2 is/are amended
-	Claim(s) 1-7 is/are pending in the application.
Examiner’s Amendment
- 	Claim(s) 1-7 is/are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Basso (#46541) on September 8, 2021.

The application has been amended as follows: 

Claim 1, line 18 replace “drier” with “driver”.
Reasons for Allowance
Claims 1-7 are allowed.
Reasons for allowance of claims 2-7 were provided in the office action dated July 14, 2021.
The following is an examiner’s statement of reasons for allowance of claim 1: 
The claimed invention (claim 1 as representative of the allowable subject matter) recites “A display device, comprising: a plurality of pixels arranged in a matrix (row-column configuration) in a display area; a scanning line that is coupled to each of the pixels aligned in a row direction in the display area, and to which a scanning signal is supplied; a signal line that is coupled to each of the pixels aligned in a column direction in the display area, and to which a pixel signal is supplied; a gate driver that supplies the scanning signal to the scanning line; a signal selection circuit that separates the pixel signal that is time-division multiplexed to an image signal; a first control signal output circuit that outputs a first control signal supplied to the gate driver; and a second control signal output circuit that outputs a second control signal supplied to the signal selection circuit, wherein the gate driver, the first control signal output circuit, and the second control signal output circuit perform a display operation, and a first power supply is supplied to the second control signal output circuit, a second power supply different from the first power supply is supplied to the gate drier and the first control signal output circuit.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a first control signal output circuit that outputs a first control signal 

These features find support at least at figure 5 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, U.S. Patent Publication No. 2016/0049111 (Power supply device and organic light emitting display including the same).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625